Citation Nr: 1443968	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  06-25 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from December 1993 to January 2006.

He appealed to the Board of Veterans' Appeals (Board/BVA) from February 2006 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which included additional claims for higher initial ratings for his gastroesophageal reflux disease (GERD), epididymalgia, testalgia, and prostatitis, traumatic arthritis and chondromalacia of his right wrist, and patellofemoral pain syndrome (PFPS) of his right knee.  The Board developed and adjudicated these other claims, however, in decisions issued in December 2012 and September 2013, so these other claims are no longer on appeal.

But as noted in the September 2013 decision, the Veteran's representative also had raised the issue of derivative entitlement to a TDIU.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and additional precedent cases of the U.S. Court of Appeals for Veterans Claims (Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), the Board exercised its authority to assume jurisdiction over this derivative TDIU claim inasmuch as it was at least partly predicated on the service-connected disabilities for which the Veteran had sought higher ratings on appeal.  But rather than immediately deciding, the Board remanded this derivative TDIU claim for additional development, and the Agency of Original Jurisdiction (AOJ) adjudicated it in an April 2014 rating decision and April 2014 supplemental statement of the case (SSOC).  Since this claim was denied, rather than granted, it is again before the Board for further appellate consideration.

That April 2014 rating decision also adjudicated several other claims, including a claim for service connection for hypertension.  And the Veteran has since, through his representative, also initiated an appeal of this claim but has not been provided a statement of the case (SOC) or given opportunity to complete the steps necessary to perfect his appeal of this additional claim to the Board.  So, as will be explained, the appropriate disposition in this circumstance is to remand, rather than merely refer, this claim to the AOJ for completion of these steps.

A portion of the Veteran's records are being maintained electronically in the Virtual VA system and separate Veteran's Benefits Management System (VBMS).  So any future consideration of this appellant's case should take into consideration the existence of these electronic records.


REMAND

As already alluded to, service connection for hypertension was denied in the April 2014 rating decision.  An August 2014 appellate brief submitted by the Veteran's representative contested the denial of this claim and offered arguments as to why service connection also is warranted for this additionally-claimed disease.  In essence, then, the Veteran, through his representative, has expressed disagreement with the denial of service connection for hypertension.  This represents a timely filing of a Notice of Disagreement (NOD) concerning this claim.  38 C.F.R. §§ 20.200, 20.201, 20.302.  In this circumstance, as the AOJ the RO is obligated to issue an SOC concerning this additional claim, after receipt of which the Veteran will have opportunity to also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  The appropriate disposition of this claim, in the meantime, is to remand it rather than merely refer it to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

As for his TDIU claim, the Veteran was scheduled for VA examinations in March and April 2014 to assess the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  He failed to appear for these examinations.  VA documentation noting his failure to appear also indicates that letters informing him of the examinations were mailed to his address of record.  In the August 2014 appellate brief, however, his representative argues that there are no notification letters, and indeed none are in the physical claims file or even in the electronic (Virtual VA and VBMS) portions of it.  The representative also points out that the VA documentation noting the Veteran's supposed failure to appear for his evaluations also incorrectly stated that he had a private attorney.

Prior to rather recently, that being in May 2013, the Court (CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran, as an example, of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also had held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance.  The lower Court (CAVC) had allowed VA to submit an affidavit of a manager from the VA Medical Center (VAMC) involved establishing the regular practice of mailing such notices.  But the Federal Circuit Court held the CAVC could not consider such evidence because judicial notice does not extend to affidavits from "a party's employees regarding otherwise unknown internal procedures." (slip op. at 7).

The Federal Circuit Court went on in Kyhn to further hold that the CAVC had done impermissible fact-finding in the first instance.  The Federal Circuit Court essentially drew a distinction between "instances where the presumption of regularity was premised upon independent legal authority" and instance where it was based upon "evidentiary findings."  (slip op. at 10).

The April 2014 Supplemental SOC (SSOC) as well stated that the Veteran had not returned his TDIU application (VA Form 21-8940), but a completed VA Form 21-8940 is in the VBMS folder.  In light of these discrepancies, the Veteran must be provided another opportunity to undergo the necessary medical examinations concerning his TDIU claim.


Having said that, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her 
service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to assess the severity of the Veteran's service-connected disabilities, but especially to determine their impact, either individually or in combination, on his employability owing to their functional impairment.  He must be notified of the date, time and place of the examination and advised that failure to report for any scheduled examination may result in the denial of his TDIU claim.  38 C.F.R. § 3.655 (2013).  A copy of the notice letter must be associated with the claims file, and a courtesy copy sent to his representative.

All appropriate diagnostic testing, including testing for obstructed voiding, and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.

The examiner is asked to assess the severity of all of the Veteran's service-connected disabilities (those being degenerative disc disease (DDD) of his lumbar spine, depression, degenerative joint disease (DJD) of his shoulders, tinnitus, GERD, epididymalgia, testalgia, prostatitis, traumatic arthritis of his right wrist, PFPS of his knees, and erectile dysfunction (ED)) and their effect on his ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not taking into account his age or any non-service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

If it is determined he is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  In doing so, the examiner is asked to reconcile any opinion with all evidence of record.

It is imperative the examiner discuss the rationale of the opinion in response to this question, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate this claim of entitlement to a TDIU, including considering the information provided on the TDIU application (VA Form 21-8940) in VBMS.  If denied, send the Veteran and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

3.  Also provide the Veteran and his representative an SOC in response to the August 2014 NOD concerning the denial of service connection for hypertension.  He also must be advised that, for the Board to have jurisdiction to adjudicate this additional claim, he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to the SOC.  Should he submit a timely substantive appeal, this claim also should be returned to the Board for further appellate consideration.

The Veteran-appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



